Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments to the abstract and title are acknowledge, and the prior objections are withdrawn.

The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/768,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance:
Claim 1-5 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 1: a part of…the drain electrode and a part of…the source electrode are alternately lined up along a given direction; and W/L is 50 or more and 500 or less, wherein W denotes a sum of lengths of facing portions…and the L denotes an interval between the first conductor layer and the second conductor layer at the facing portions; and
Claim 6 is allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 6: a part of the first conductor layer and a part of the second conductor layer are alternately lined up along a given direction; and W/L is 50 or more and 500 or less, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892